JUDGMENT

PER CURIAM.
This appeal was considered on the record from the district court and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the district court judgment be reversed for the reasons stated in the opinion in the case Saleh v. Titan, 580 F.3d 1 (D.C.Cir.2009).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.